Case: 21-60528       Document: 00516423570           Page: 1      Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                 August 8, 2022
                                    No. 21-60528
                                                                                 Lyle W. Cayce
                                  Summary Calendar                                    Clerk


   Karen Patricia Enamorado-Dubon;
   Christopher Enamorado-Dubon,

                                                                           Petitioners,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 206 713 083
                                  No. A 206 713 084


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Karen Enamorado-Dubon and her minor son, Christopher
   Enamorado-Dubon, natives and citizens of Honduras, petition for review of



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60528         Document: 00516423570           Page: 2     Date Filed: 08/08/2022




                                        No. 21-60528


   a decision of the Board of Immigration Appeals (“BIA”) dismissing their
   appeal of an order of an immigration judge (I.J.) denying their application for
   asylum, withholding of removal, and protection under the Convention
   Against Torture (“CAT”). 1 To obtain relief, Enamorado-Dubon has the
   burden to establish membership in a cognizable particular social group
   (“PSG”) and a nexus between the alleged persecution and membership in
   that group. See Jaco v. Garland, 24 F.4th 395, 401–02 (5th Cir. 2021). We
   review for substantial evidence the BIA’s decision as to whether Enamorado-
   Dubon satisfied this burden for substantial evidence. See Gonzales-Veliz v.
   Barr, 938 F.3d 219, 224 (5th Cir. 2019); see also Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018) (explaining that we review the I.J.’s decision only to
   the extent that it influenced the BIA).
          Substantial evidence supports the BIA’s decision that “Honduran
   women who live alone” and “Honduran mothers who live alone” are not
   cognizable PSGs because they lack particularity. See Gonzales-Veliz, 938 F.3d
   at 232; Orellana-Monson v. Holder, 685 F.3d 511, 521–22 (5th Cir. 2012).
   Additionally, substantial evidence supports the BIA’s decision that “Hon-
   duran women who are imputed construction material business owners” is
   not a legally cognizable PSG because a person’s employment is generally not
   considered an immutable characteristic, given that it is subject to change. See
   Mwembie v. Gonzales, 443 F.3d 405, 414–15 (5th Cir. 2006). Similarly, this
   court has rejected proposed PSGs defined by wealth, perceived wealth, or
   fear of economic extortion. See Castillo-Enriquez v. Holder, 690 F.3d 667, 668
   (5th Cir. 2012); Gonzalez-Soto v. Lynch, 841 F.3d 682, 684 (5th Cir. 2016).
   Therefore, substantial evidence supports the BIA’s determination that
   “imputed wealthy Honduran women who refuse to cooperate with bandi-



          1
              Christopher was a rider on Enamorado-Dubon’s asylum application.




                                              2
Case: 21-60528      Document: 00516423570            Page: 3   Date Filed: 08/08/2022




                                      No. 21-60528


   era” does not constitute a cognizable PSG. See Jaco, 24 F.4th at 407;
   Gonzales-Veliz, 938 F.3d at 229.
          Enamorado-Dubon has not shown that substantial evidence compels
   the conclusion that she was targeted for harm on account of her membership
   in her proposed PSGs comprised of “Honduran women” or “family mem-
   bers of Juan Ramon-Dubon.” See Ramirez-Mejia v. Lynch, 794 F.3d 485, 492–
   93 (5th Cir. 2015); Thuri v. Ashcroft, 380 F.3d 788, 792–93 (5th Cir. 2004).
   Because the cognizability and nexus issues are dispositive of Enamorado-
   Dubon’s asylum claim premised on her six proposed PSGs, see Gonzales-
   Veliz, 938 F.3d at 224, there is no need to review her argument with respect
   to past persecution, see INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Because Enamorado-Dubon fails to show that she is entitled to relief
   in the form of asylum, she cannot establish entitlement to withholding of
   removal, which requires a higher burden of proof. See Efe v. Ashcroft,
   293 F.3d 899, 906 (5th Cir. 2002). Furthermore, we have rejected the argu-
   ment that a relaxed nexus standard applies to withholding claims. See
   Vazquez-Guerra v. Garland, 7 F.4th 265, 271 (5th Cir. 2021), cert. denied,
   142 S. Ct. 1228 (2022).
          Finally, Enamorado-Dubon’s challenge to the denial of CAT relief
   fails, as the evidence is insufficient to compel a conclusion that a public offi-
   cial would acquiesce in her torture if she were removed to Honduras. See
   Martinez Manzanares v. Barr, 925 F.3d 222, 228–29 (5th Cir. 2019); Tamara-
   Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).
          The petition review is DENIED.




                                           3